Title: William Allen to James Madison, 29 March 1831
From: Allen, William
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksburg
                                
                                 March 29. 1831.
                            
                        
                        
                        The Gentleman who told me he expected Ale in half Barrels has di[sa]ppointed me, it has been received in Hhds,
                            which he means to bottle & sell by the Dozen. Should you wish it I will procure a half Barrel from New York or
                            purchase a few dozen here as may be most desirable, please advise me Ever Very respectfully
                        
                        
                            
                                Wm. Allen
                            
                        
                    